Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-1997

Bonenberger v. Plymouth Twp
Precedential or Non-Precedential:

Docket 97-1047




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Bonenberger v. Plymouth Twp" (1997). 1997 Decisions. Paper 277.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/277


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 17, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-1047

CHERYL BONENBERGER,

       Appellant,

v.

PLYMOUTH TOWNSHIP; JOSEPH LA PENTA, SERGEANT,
PLYMOUTH TOWNSHIP POLICE DEPARTMENT

APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

(D.C. Civil No. 96-cv-0043)

ARGUED SEPTEMBER 25, 1997

BEFORE: COWEN, ROTH and LEWIS, Circuit Judges.
ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the last paragraph, on
page 14, of the Slip Opinion filed in this case on December
17, 1997, be amended to read as follows:

        For the foregoing reasons, we affirm the district
       court's order granting summary judgment with respect
       to Bonenberger's Title VII claim of quid pro quo sexual
       harassment and her section 1983 claim against
       Plymouth Township. With regard to all other claims, we
       will reverse the district court's order granting summary
       judgment and remand for further proceedings
       consistent with this opinion.10 On remand, the district
       court is directed to reinstate plaintiffs' state law claims.

       BY THE COURT

       /s/ Timothy K. Lewis

       Circuit Judge

Dated: December 17, 1997

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

_______________________________________________________________________

10. We also reject Bonenberger's argument that the district court erred
in permitting Appellees additional time in which to amend their
summary judgment motion. Under the circumstances, this decision was
well within the district court's discretion.

                                 2